Citation Nr: 0838310	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-21 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for the veteran's cause 
of death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active duty service from July 1946 to July 
1969.  The veteran died in December 2004.  The appellant is 
his surviving spouse.

This matter was previously before the Board of Veterans' 
Appeals (Board) from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island, which denied the appellant's claim 
for entitlement to service connection for the veteran's cause 
of death as well as entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318.

The appellant's file was transferred to the RO in Baltimore, 
Maryland in February 2007 after she relocated to that area.  
It was noted that the appellant withdrew her request for a 
hearing before the Board in an October 2008 statement from 
her representative.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court) is applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in January 2005.

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In this case, a review of the VCAA notice letter 
dated in January 2005 shows the RO failed to provide the 
appellant a statement of the conditions for which the veteran 
was service-connected at the time of his death as well as an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

The appellant asserts that the veteran's cause of death, 
severe chronic obstructive pulmonary disease (COPD), is 
related to events during his active service, to include 
herbicide or ammonia gas exposure.

Service treatment records do not reflect any evidence of 
COPD.   A July 1946 physical examination report noted normal 
lung findings with negative chest X-ray.  Inpatient treatment 
notes dated in March 1947 and April 1948 also noted normal 
lung findings.  An October 1950 discharge and reenlistment 
examination report showed normal lung findings with negative 
chest X-ray.  An August 1953 chest X-ray report revealed 
fibrotic changes in both upper lung fields with scattered 
calcified spots in the intraclavicular region.  The veteran's 
January 1961 annual examination report and chest X-ray film, 
his May 1963 reenlistment examination report, his April 1966 
reenlistment examination report and chest X-ray film, and his 
April 1969 retirement examination report and chest X-ray film 
all reflected normal lung findings.  An October 1965 chest X-
ray report revealed essentially normal findings.  A January 
1970 chest X-ray report revealed clear lung fields.  

An August 1951 award letter concerning the veteran's receipt 
of the Commendation Ribbon with Metal Pendant noted that the 
veteran entered a building filled with ammonia gas to rescue 
a small child during his service with the 27th Infantry 
Regiment in November 1949.  Additional service personnel 
records in the veteran's claims file verify his status as a 
combat veteran, specifically his receipt of the Combat 
Infantry Badge.  See 38 U.S.C.A. § 1154(b) (West 2002), as 
well as his period of active service in the Republic of 
Vietnam during the Vietnam Era.

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2007).  Pertinent case law also provides 
that 38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability, 
and that the veteran is required to meet his evidentiary 
burden as to service connection such as whether there is a 
current disability or whether there is a nexus to service 
which both require competent medical evidence.  See Collette 
v. Brown, 82 F.3d 389, 392 (1996).

A post-service VA chest X-ray report dated in February 1972 
revealed very mild fibrocalcific infiltration in the right 
upper lung field which is consistent with residual post 
infectious change.  It was further noted that remaining lung 
fields were clear.  An additional VA chest X-ray report dated 
in November 1972 revealed that both lungs were well aerated 
and clear.

VA treatment records dated in September 1988 reflect that the 
veteran was treated for severe obstructive ventilatory defect 
and suffered from chronic and longstanding COPD.  In an 
additional September 1988 VA treatment note, the veteran 
reported that he had smoked three packs of cigarettes a day 
for 43 years until stopping two years earlier.  His reported 
occupational history consisted of working as an infantryman 
for 23 years and then working as a letter carrier at the post 
office for 18 years.  It was further noted that the veteran 
had worked as a ship fitter for one year at Bethlehem Steel 
in an area where asbestosis was handled.  

Private treatment records and VA medical records show ongoing 
treatment for COPD throughout the remainder of his lifetime.  
In a February 1988 private treatment record, the veteran 
reported exposure to Agent Orange and ammonia during service.  

The veteran died in December 2004.  The veteran's death 
certificate listed the immediate cause of his death as severe 
COPD, due to or as a consequence of a history of arrhythmia, 
due to or as a consequence of a history of myocardial 
infarction.  At the time of the veteran's death, service 
connection had been established for frontal scalp scar (rated 
as 10 percent), right ear high tone deafness (rated as 10 
percent), post-traumatic stress disorder (PTSD) (rated as 70 
percent), and residuals of left ear, left anterior leg, and 
right palm scar (each rated as noncompensable).  He was also 
rated totally disabled due to individual unemployability as a 
result of service connected disabilities, effective in March 
2000.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination or opinion when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In light of the cumulative record discussed above, the Board 
has determined that a medical opinion is needed to determine 
the etiology of the veteran's cause of death and whether it 
was incurred in or aggravated by active service.

In her May 2005 statement, the appellant indicated that 
disagreed with all adjudicative determinations mentioned in 
the April 2005 rating decision unless specifically excluded.  
This statement is a accepted as a timely notice of 
disagreement with the April 2005 rating decision on the issue 
of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 
1318.  See 38 C.F.R. §§ 20.201, 20.302(a) (2008).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court) held that 
when an appellant files a timely NOD and there is no 
statement of the case (SOC) issued, the Board should remand, 
rather than refer, the issue to the RO for the issuance of a 
SOC.  Consequently, this matter will be remanded for the 
issuance of a SOC.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes a statement of 
the conditions for which the veteran was 
service-connected at the time of his 
death as well as an explanation of the 
evidence and information required to 
substantiate a DIC claim based on a 
condition not yet service-connected, in 
accordance with Hupp v. Nicholson, 21 
Vet. App. 342 (2007).

2.  The AMC/RO should contact the 
appellant and obtain the names, addresses 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, that treated the veteran for the 
claimed COPD disability since July 1969.  
Of particular interest are any private 
inpatient or outpatient records of 
evaluation and/or treatment of the 
veteran's COPD with lung reduction 
procedure at St. Elizabeth Hospital, for 
the period from January 1990 to December 
2004.  After the appellant has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the appellant, a 
notation to that effect should be 
inserted in the file.  The appellant and 
her representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the appellant the 
opportunity to obtain and submit those 
records for VA review.

3.  Thereafter, the veteran's claims file 
should be reviewed by a VA physician for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) the veteran's 
cause of death, severe COPD, was incurred 
in or aggravated by active service, to 
include exposure to herbicides or ammonia 
gas.  The complete rationale for all 
opinions expressed, should be set forth 
in the medical opinion.  The physician 
should also comment on the November 1988 
private cardiology note as well as the 
occupational history and tobacco use 
documented in the September 1988 VA 
treatment note that are included in the 
record.  The veteran's claims folder must 
be made available to the physician 
issuing the opinion for review of the 
case.  A notation to the effect that this 
record review took place should be 
included in the report of the physician.

4.  The AMC/RO should issue to the 
appellant and her representative an SOC 
addressing the claim for entitlement to 
DIC benefits pursuant to 38 U.S.C.A. § 
1318.  The appellant is hereby informed 
that she must submit a timely and 
adequate substantive appeal as to this 
issue for the issue to be before the 
Board on appeal.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the appellant 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


